Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 192, drawn to a method of inhibiting cancer progression in a cancer patient having a CXCR4-ADRB2 heteromer in a cancer cell, the method comprising: administering to a cancer patient having a CXCR4-ADRB2 heteromer in a cancer cell an inhibitor of CXCR4 and an inhibitor of ADRB2; wherein: i) the CXCR4-ADRB2 heteromer has enhanced downstream signaling relative to downstream signaling from a CXCR4 protomer or ADRB2 protomer; and ii) the administered inhibitor or combination of inhibitors suppresses the enhanced downstream signaling from said CXCR4-ADRB2 heteromer in the cell, classified in A61K.
II. Claims 193-201, drawn to a method of inhibiting cancer progression in a cancer patient having a CXCR4-HRH1 heteromer in a cancer cell, the method comprising: administering to a cancer patient having a CXCR4-HRH1 heteromer in a cancer cell an inhibitor of CXCR4 and an inhibitor of HRHi; wherein: i) the CXCR4-HRH1 heteromer has enhanced downstream signaling relative to downstream signaling from a CXCR4 protomer or HRH1 protomer; and ii) the administered inhibitor or combination of inhibitors suppresses the enhanced downstream signaling from said CXCR4-HRH1 heteromer in the cell, classified in A61K.
III. Claims 202-210, drawn to a method of inhibiting cancer progression in a cancer patient having a CXCR4-TACR3 heteromer in a cancer cell, the method comprising: administering to a cancer patient having a CXCR4-TACR3 heteromer in a cancer , classified in A61K.
2. The inventions are distinct, each from the other for the following reasons. Inventions I–III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP §806.04, MPEP §808.01). In the instant case, the different inventions are drawn to completely different methods. The different methods require different inhibitors, are not interchangeable and require non-cohesive searches and considerations.
3. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: (i). the inventions have acquired a separate status in the art in view of their different classification; (ii). the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (iii).  the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Species Election
4. This application contains claims directed to the following patentably distinct species:
(i). inhibitors of CXCR4 as recited in claims 199 and 208; 
(ii). inhibitors of HRH1 inhibitors as recited in claim 200;
(iii). inhibitors of TACR3 as recited in claim 209; 
(iv). various types of cancer as recited in claims 201 and 210; 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, from each of (i)-(iv) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/                                                                                                                                                                                                  Primary Examiner, Art Unit 1646
March 17, 2022